Appeal from an order of the County Court of Clinton County which sustained a writ of habeas corpus and remanded the relator to the Commissioner of Correction for production before the County Court of Bronx County for the purpose of resentencing on a committment dated January 17, 1947, for the crime of robbery, first degree. The order recited that a prior felony conviction of January 26, 1927 should not be considered as a prior felony conviction on the ground that there was a failure to comply with section 480 of the Code of Criminal Procedure on such previous sentence. Order reversed on the law and facts and the writ dismissed, without costs. (People ex rel. De Pasquale v. McMann, 8 A D 2d 662.) Poster, P. J., Bergan, Coon, Gibson and Reynolds, JJ., concur.